DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response the Applicant’s arguments in which claims 1-57 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-20, 24-36, 40-47, and 51-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoryaev (US 2022/0110085).
Regarding claim 1, Khoryaev teaches a method performed by an entity in a wireless network of positioning of a user equipment (UE) within the wireless network (i.e., the estimated location of the UE is determined by a location function entity, and provided to the node [0010]), comprising: receiving a location request message that includes a first time point within a time sensitive networking (TSN) framework for performing positioning measurements for the UE (i.e., the UE provides a positioning request to a node/LMF.., the request is implemented in RACH message A (MsgA) [0004], the MsgA comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements, a UE identification, and a requested type of positioning reference resources [0006]-[0007], [0050], [0052], [0073]); receiving positioning reference signals (PRS) from one or more other entities in the wireless network (i.e., MsgA payload transmitted by the UE to gNB/LMF contains DL-PRS and UL-PRS [0058]); performing the positioning measurements using the PRS from the one or more other entities at the first time point within the TSN framework specified in the location request message for performing the positioning measurements (i.e., the UE performs UL PRS transmission at time instance t.sub.1 while gNBs perform measurements of time of arrival and time-stamps them as t.sub.2,i, where i is the index of gNBs/TRPs performing timing estimation. After timing estimation, gNBs/TRPs perform DL PRS transmissions at predefined estimated time instances t.sub.3,i. [0052], [0073]-[0075]); and transmitting to a location server a location information report related to the positioning measurements (i.e., the UE can report measurements of signal location parameters and estimated coordinates to the gNB, etc [0010], [0063], [0075]-[0076]).
Regarding claim 2, Khoryaev further teaches the location request message further includes a second time point for providing the location information report, wherein the location information report is transmitted to the location server at or before the second time point ([0063]-[0064]).
Regarding claim 3, Khoryaev further teaches the entity in the wireless network comprises the UE and the PRS are downlink PRS (i.e., At 402, the location function entity can provide DL PRS resource configuration information to the serving gNB and one or more other gNBs. At 404, the serving gNB can provide the DL PRS configuration information to the UE [0063]).
Regarding claim 4, Khoryaev further teaches the entity in the wireless network is a base station and the PRS are uplink PRS (i.e., At 422, the location function entity can provide configuration of DL/UL resources to a serving gNB and/or one or more other gNBs [0064]…, At 506, the UE can provide a MsgA positioning request to the serving gNB, which, at 508, can request UL PRS configuration information from the location function entity. At 510, the location function entity can provide the UL PRS configuration information to the serving gNB [0066]).
Regarding claim 5, Khoryaev further teaches the wireless network and the TSN framework are synchronized in time (i.e., supported in 3GPP NR release 16 [0043], [0052]-[0053]).
Regarding claim 9, Khoryaev further teaches the entity is the UE and the one or more other entities comprise one or more base stations, the method further comprising: determining a position estimate for the UE based on the positioning measurements (i.e., the UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0077]); wherein the location information report related to the positioning measurements comprises the position estimate for the UE (i.e., the UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0077]).
Regarding claim 10, Khoryaev further teaches receiving positioning measurements from the one or more other entities, and wherein determining the position estimate for the UE is further based on the positioning measurements received from the one or more other entities (i.e., At 612, the gNB transmits DL PRS/CSI-RS signals for UE positioning measurements and applies the selected RX beams for transmission of DL PRS/CSI-RS signals. At 614, the UE performs measurements of signal location parameters for each DL-PRS/DL CSI-RS resource. At 616, the UE performs self-positioning by using measured signal location parameters and location information provided by the gNB [0075]-[0077]).
Regarding claim 11, Khoryaev further teaches the location information report related to the positioning measurements comprises the positioning measurements (I,e,. the UE performs self-positioning by using measured signal location parameters and location information provided by the gNB. The UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0076]).
Regarding claim 12, Khoryaev further teaches receiving a request to transmit PRS that includes the first time point within the TSN framework for transmitting the PRS (i.e., the UE provides a positioning request to a node/LMF.., the request is implemented in RACH message A (MsgA) [0004], the MsgA comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements (PRS), a UE identification, and a requested type of positioning reference resources [0006]-[0007], [0048], [0050], [0052], [0073]); and transmitting PRS to the one or more other entities at the first time point within the TSN framework specified in the location request message for transmitting UL PRS (i.e., the UE performs UL PRS transmission at time instance t.sub.1 while gNBs perform measurements of time of arrival and time-stamps them as t.sub.2,i, where i is the index of gNBs/TRPs performing timing estimation. After timing estimation, gNBs/TRPs perform DL PRS transmissions at predefined estimated time instances t.sub.3,i…. the UE can report measurements of signal location parameters and estimated coordinates to the gNB ([0052], [0073]-[0075]).
Regarding claim 13, Khoryaev further teaches the location information report related to the positioning measurements comprises a time stamp for the positioning measurements (i.e., signaling location parameters for the purpose of User positioning includes time of arrival time stamps [0048]).
Regarding claim 14, Khoryaev further teaches the location request message is for periodic positioning of the UE ([0118]-[0119]).
Regarding claim 15, Khoryaev further teaches the UE is a sensor in a motion control system using the TSN framework ([0155]).
Regarding claim 16, Khoryaev teaches entity in a wireless network configured to perform positioning of a user equipment (UE) within the wireless network (i.e., the estimated location of the UE is determined by a location function entity, and provided to the node [0010]), comprising: an external interface configured to wirelessly communicate with one or more network entities in the wireless network ([0061]-[0066]); at least one memory ([0133]); at least one processor coupled to the external interface and the at least one memory ([0133], [0140], [0146]), wherein the at least one processor is configured to: receive, via the external interface, a location request message that includes a first time point within a time sensitive networking (TSN) framework for performing positioning measurements for the UE  (i.e., the UE provides a positioning request to a node/LMF.., the request is implemented in RACH message A (MsgA) [0004], the MsgA comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements, a UE identification, and a requested type of positioning reference resources [0006]-[0007], [0050], [0052], [0073]); receive, via the external interface, positioning reference signals (PRS) from one or more other entities in the wireless network (i.e., MsgA payload transmitted by the UE to gNB/LMF contains DL-PRS and UL-PRS [0058]); perform the positioning measurements using the PRS from the one or more other entities at the first time point within the TSN framework specified in the location request message for performing the positioning measurements (i.e., the UE performs UL PRS transmission at time instance t.sub.1 while gNBs perform measurements of time of arrival and time-stamps them as t.sub.2,i, where i is the index of gNBs/TRPs performing timing estimation. After timing estimation, gNBs/TRPs perform DL PRS transmissions at predefined estimated time instances t.sub.3,i. [0052], [0073]-[0075]); and transmit, via the external interface, to a location server a location information report related to the positioning measurements (i.e., the UE performs UL PRS transmission at time instance t.sub.1 while gNBs perform measurements of time of arrival and time-stamps them as t.sub.2,i, where i is the index of gNBs/TRPs performing timing estimation. After timing estimation, gNBs/TRPs perform DL PRS transmissions at predefined estimated time instances t.sub.3,i. [0052], [0073]-[0075]).
Regarding claim 17, Khoryaev further teaches the location request message further includes a second time point for providing the location information report, wherein the location information report is transmitted to the location server at or before the second time point ([0063]-[0064]).
Regarding claim 18, Khoryaev further teaches the entity in the wireless network comprises the UE and the PRS are downlink PRS (i.e., At 402, the location function entity can provide DL PRS resource configuration information to the serving gNB and one or more other gNBs. At 404, the serving gNB can provide the DL PRS configuration information to the UE [0063]).
Regarding claim 19, Khoryaev further teaches the entity in the wireless network is a base station and the PRS are uplink PRS (i.e., At 422, the location function entity can provide configuration of DL/UL resources to a serving gNB and/or one or more other gNBs [0064]…, At 506, the UE can provide a MsgA positioning request to the serving gNB, which, at 508, can request UL PRS configuration information from the location function entity. At 510, the location function entity can provide the UL PRS configuration information to the serving gNB [0066]).
Regarding claim 20, Khoryaev further teaches the wireless network and the TSN framework are synchronized in time (i.e., supported in 3GPP NR release 16 [0043], [0052]-[0053]).
Regarding claim 24, Khoryaev further teaches the entity is the UE and the one or more other entities comprise one or more base stations, the method further comprising: determining a position estimate for the UE based on the positioning measurements (i.e., the UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0077]); wherein the location information report related to the positioning measurements comprises the position estimate for the UE (i.e., the UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0077]).
Regarding claim 25, Khoryaev further teaches receiving positioning measurements from the one or more other entities, and wherein determining the position estimate for the UE is further based on the positioning measurements received from the one or more other entities (i.e., At 612, the gNB transmits DL PRS/CSI-RS signals for UE positioning measurements and applies the selected RX beams for transmission of DL PRS/CSI-RS signals. At 614, the UE performs measurements of signal location parameters for each DL-PRS/DL CSI-RS resource. At 616, the UE performs self-positioning by using measured signal location parameters and location information provided by the gNB [0075]-[0077]).
Regarding claim 26, Khoryaev further teaches the location information report related to the positioning measurements comprises the positioning measurements (I,e,. the UE performs self-positioning by using measured signal location parameters and location information provided by the gNB. The UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0076]).
Regarding claim 27, Khoryaev further teaches receiving a request to transmit PRS that includes the first time point within the TSN framework for transmitting the PRS (i.e., the UE provides a positioning request to a node/LMF.., the request is implemented in RACH message A (MsgA) [0004], the MsgA comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements (PRS), a UE identification, and a requested type of positioning reference resources [0006]-[0007], [0048], [0050], [0052], [0073]); and transmitting PRS to the one or more other entities at the first time point within the TSN framework specified in the location request message for transmitting UL PRS (i.e., the UE performs UL PRS transmission at time instance t.sub.1 while gNBs perform measurements of time of arrival and time-stamps them as t.sub.2,i, where i is the index of gNBs/TRPs performing timing estimation. After timing estimation, gNBs/TRPs perform DL PRS transmissions at predefined estimated time instances t.sub.3,i…. the UE can report measurements of signal location parameters and estimated coordinates to the gNB ([0052], [0073]-[0075]).
Regarding claim 28, Khoryaev further teaches the location information report related to the positioning measurements comprises a time stamp for the positioning measurements (i.e., signaling location parameters for the purpose of User positioning includes time of arrival time stamps [0048]).
Regarding claim 29, Khoryaev further teaches the location request message is for periodic positioning of the UE ([0118]-[0119]).
Regarding claim 30, Khoryaev further teaches the UE is a sensor in a motion control system using the TSN framework ([0155]).
Regarding to claims 31-33, they are the apparatus of claims 1, 9, and 12. Therefore, the claims are rejected for the same reasons set forth in the rejection above.
Regarding claim 34, Khoryaev teaches a method performed by a location server in a wireless network of positioning of a user equipment (UE) within the wireless network (i.e., the estimated location of the UE is determined by a location function entity, and provided to the node [0010]), comprising: receiving a first location request message from a first entity requesting locations for the UE at a first time point within a time sensitive networking (TSN) framework (i.e., the UE provides a positioning request to a node/LMF.., the request is implemented in RACH message A (MsgA) [0004], the MsgA comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements, a UE identification, and a requested type of positioning reference resources [0006]-[0007], [0050], [0052], [0073]); transmitting to one or more entities in the wireless network a second location request message requesting positioning measurements for the UE to be performed at the first time point received in the first location request message (i.e.,  a request for additional positioning measurements, or location information associated with DL positioning reference resources [0009], [0058], [0237]); receiving a location information report from the one or more entities based on positioning measurements for the UE performed at the first time point (i.e., At 204, the serving gNB can provide a measurement report to a location function, which, at 206, can send an estimated coordinate report (that includes calculated coordinates) back to the serving gNB [0060]-[0061]); determining a position estimate for the UE based on the location information report (i.e., positioning reference signals (PRS) are the signals sent by cells/eNB/gNB/TRPs/Network Entities or UEs used to measure SLP and used to facilitate the geographical location of the [0048]); and transmitting the position estimate for the UE to the first entity (i.e., UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0076]).
Regarding claim 35, Khoryaev teaches the first location request message further includes a second time point for providing the position estimate, wherein the position estimate is transmitted to the first entity at or before the second time point ([0063]-[0064]).
Regarding claim 36, Khoryaev further teaches the wireless network and the TSN framework are synchronized in time (i.e., supported in 3GPP NR release 16 [0043], [0052]-[0053]). 
Regarding claim 40, Khoryaev further teaches the location information report based on the positioning measurements for the UE comprises one of positioning measurements performed by the UE based on downlink (DL) positioning reference signals (PRS) received by the UE, positioning measurements performed by a base station based on uplink (UL) PRS transmitted by the UE, or a combination thereof; and wherein determining the position estimate for the UE comprises generating the position estimate using the positioning measurements for the UE received in the location information report ([0075]-[0076]).
Regarding claim 41, Khoryaev further teaches the location information report based on the positioning measurements for the UE comprises the position estimate for the UE that is determined by the UE (i.e., the UE performs self-positioning by using measured signal location parameters and location information provided by the gNB [0075]-[0076]).
Regarding claim 42, Khoryaev further teaches the location information report based on the positioning measurements for the UE comprises a time stamp for the positioning measurements, and wherein the position estimate for the UE includes the time stamp for the positioning measurements (i.e., measurement on DL PRS positioning resource and associated resource IDs includes time stamp for estimating UE location [0060]).
Regarding claim 43, Khoryaev further teaches the first location request message and the second location request message are for periodic positioning of the UE ([0058], [0061]).
Regarding claim 44, Khoryaev further teaches the UE and the location server are a sensor and the first entity is a motion controller in a motion control system using the TSN framework ([0155]).
Regarding claim 45, Khoryaev teaches location server in a wireless network configured to perform positioning of a user equipment (UE) within the wireless network (i.e., the estimated location of the UE is determined by a location function entity, and provided to the node [0010]), comprising: an external interface configured to wirelessly communicate with one or more network entities in the wireless network ([0061]-[0066]); at least one memory ([0133]); at least one processor coupled to the external interface and the at least one memory ([0133], [0140], [0146]) configured to: receive, via the external interface, a first location request message from a first entity requesting locations for the UE at a first time point within a time sensitive networking (TSN) framework (i.e., the UE provides a positioning request to a node/LMF.., the request is implemented in RACH message A (MsgA) [0004], the MsgA comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements, a UE identification, and a requested type of positioning reference resources [0006]-[0007], [0050], [0052], [0073]); transmit, via the external interface, to one or more entities in the wireless network a second location request message requesting positioning measurements for the UE to be performed at the first time point received in the first location request message (i.e.,  a request for additional positioning measurements, or location information associated with DL positioning reference resources [0009], [0058], [0237]); receive, via the external interface, a location information report from the one or more entities based on positioning measurements for the UE performed at the first time point (i.e., At 204, the serving gNB can provide a measurement report to a location function, which, at 206, can send an estimated coordinate report (that includes calculated coordinates) back to the serving gNB [0060]-[0061]); determine a position estimate for the UE based on the location information report (i.e., positioning reference signals (PRS) are the signals sent by cells/eNB/gNB/TRPs/Network Entities or UEs used to measure SLP and used to facilitate the geographical location of the [0048]); and transmit, via the external interface, the position estimate for the UE to the first entity (i.e., UE can report measurements of signal location parameters and estimated coordinates to the gNB [0075]-[0076]).
Regarding claim 46, Khoryaev teaches the first location request message further includes a second time point for providing the position estimate, wherein the position estimate is transmitted to the first entity at or before the second time point ([0063]-[0064]).
Regarding claim 47, Khoryaev further teaches the wireless network and the TSN framework are synchronized in time (i.e., supported in 3GPP NR release 16 [0043], [0052]-[0053]). 
Regarding claim 50, Khoryaev further teaches the location information report based on the positioning measurements for the UE comprises one of positioning measurements performed by the UE based on downlink (DL) positioning reference signals (PRS) received by the UE, positioning measurements performed by a base station based on uplink (UL) PRS transmitted by the UE, or a combination thereof; and wherein determining the position estimate for the UE comprises generating the position estimate using the positioning measurements for the UE received in the location information report ([0075]-[0076]).
Regarding claim 52, Khoryaev further teaches the location information report based on the positioning measurements for the UE comprises the position estimate for the UE that is determined by the UE (i.e., the UE performs self-positioning by using measured signal location parameters and location information provided by the gNB [0075]-[0076]).
Regarding claim 53, Khoryaev further teaches the location information report based on the positioning measurements for the UE comprises a time stamp for the positioning measurements, and wherein the position estimate for the UE includes the time stamp for the positioning measurements (i.e., measurement on DL PRS positioning resource and associated resource IDs includes time stamp for estimating UE location [0060]).
Regarding claim 54, Khoryaev further teaches the first location request message and the second location request message are for periodic positioning of the UE ([0058], [0061]).
Regarding claim 55, Khoryaev further teaches the UE and the location server are a sensor and the first entity is a motion controller in a motion control system using the TSN framework ([0155]).
Regarding to claims 56-57, they are the apparatus of claims 45 and 51. Therefore, the claims are rejected for the same reasons set forth in the rejection above.

Allowable Subject Matter
Claims 6-8, 21-23, 37-39, and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
	The Applicant argues that Khoryaev fails to disclose or suggest an entity (UE or base station) in a wireless network “receiv[es] a location request message that includes a first time point ... for performing positioning measurements,” and “perform[s] the positioning measurements ... at the first time point ... specified in the location request message,” as recited in claims 1, 16, and 31, and therefore Applicant’s claims 1, 16, and 31 are patentable over Khoryaev. However, the Examiner disagrees with the preceding arguments. In Khoryaev, UE/node/gNBs is the entity. The UE provides a positioning request to a BS/node/LMF.., [0004], the request is a message A (MsgA) that comprises at least one of a requested type of positioning procedure, a request for additional allocation of reference signals, one or more signal location parameter measurements, a UE identification, and a requested type of positioning reference resources; and the message also includes a timestamp (time point) indicating a time of reception of the MsgA by the node ([0006]-[0009], [0050], [0052], [0073]). Thus, “location parameters within the positioning request message” corresponds to location request message. Therefore, the Examiner maintains the rejections as recited above.
	The Applicant further argues that  the prior art does not disclose or suggest that the positioning request in MsgA includes “includes a first time point within a time sensitive networking (TSN) framework for performing positioning measurements for the UE,”. However, the Examiner disagrees with the preceding assertion because time point sensitive is the time period to perform measurement at a specific time (at time instant). Khoryaev teaches gNBs perform measurements of time of arrival and time-stamps them as t2, where i is the index of gNBs/TRPs performing timing estimation,” and that “[a]fter timing estimation, gNBs/TRPs perform DL PRS transmissions at predefined estimated time instances t3,”" and “DL PRS transmissions from gNBs/TRPs are used by UE to estimate time-stamps t4;.” Paragraph [0052]. Therefore, the Examiner maintains the rejections as recited above.
	As per claims 34, 45, and 56, the Applicant argues Khoryaev fails to teach that MsgA includes a first location request and a second location request. However, the Examiner disagrees with the preceding assertion. Khoryaev teaches that MsgA request comprises a requested type positioning procedure, one or more signal location parameters. Therefore, the examiner maintains that the claim limitation reads on Khoryaev and the rejection is final.
	The Applicant further argues that claims 2-5, 9-15, 17-20, 24-30, 32, 33, 35-36, 40-44, 46-47, 51-55, and 57 depend directly or indirectly from claims 1, 16, 31, 34, 45, and 56 are patentable over Khoryaev for at least the same reasons for which they depend. However, the Examiner disagrees and maintains the rejections for the same reasons recited above.
	Note: the claimed invention of this application is similar to the claimed invention of US Pat. No. 11,368,816. If the claimed invention overcomes the arts of records, a terminal disclaimer would be required prior to allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643